1
                                                                          FILED IN THE
2                                                                     U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



3                                                               Nov 28, 2018
                                                                     SEAN F. MCAVOY, CLERK

4                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
5
     DAVID A. ROCHA, an individual,            No. 2:17-CV-00224-SMJ
6
                              Plaintiff,       ORDER DISMISSING CASE
7
                 v.
8
     SPOKANE COUNTY, THE
9    SPOKANE COUNTY SHERIFF’S
     DEPARTMENT, DEPUTY SHERIFF
10   TYLER S. KULLMAN, SPOKANE
     COUNTY SHERIFF OZZIE
11   KNEZOVICH, and JOHN DOE 1–10,

12                            Defendants.

13
           On November 27, 2018, the parties filed a stipulated dismissal, ECF No. 38.
14
     Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),
15
     IT IS HEREBY ORDERED:
16
           1.    The parties’ Stipulation for Issuance of Order of Dismissal with
17
                 Prejudice and Without Costs to Any Party, ECF No. 38, is
18
                 GRANTED.
19
           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to
20
                 bear their own costs and attorneys’ fees.


     ORDER DISMISSING CASE - 1
1          3.     All pending motions are DENIED AS MOOT.

2          4.     All hearings and other deadlines are STRICKEN.

3          5.     The Clerk’s Office is directed to CLOSE this file.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel.

6          DATED this 28th day of November 2018.

7                       _________________________
                        SALVADOR MENDOZA, JR.
8                       United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
